Citation Nr: 0721139	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  02-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD and assigned a 30 percent 
disability rating, effective October 25, 2000.  In August 
2003, the RO assigned a 50 percent disability rating, 
effective April 23, 2003.  

A June 2004 Board decision determined that an initial 
increased evaluation of 50 percent disabling was warranted 
for the veteran's PTSD prior to April 23, 2003, and that an 
evaluation in excess of 50 percent disabling was not 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2005 Order, the Court vacated that part of the 
Board decision that denied an increased evaluation in excess 
of 50 percent for PTSD from October 25, 2000, and remanded 
the matter for readjudication consistent with the Joint 
Motion for Partial Remand.  In a July 2004 decision, the RO 
assigned a 50 percent disability rating, effective October 
25, 2000.  

An April 2005 Board decision determined that an initial 
increased evaluation of 70 percent disabling was warranted 
for the veteran's PTSD prior to April 23, 2003, and that an 
evaluation in excess of 70 percent disabling was not 
warranted.  In May 2005, the RO assigned a 70 percent rating, 
effective October 25, 2000.  The veteran again appealed the 
Board's decision to the Court.  In a December 2005 Order, the 
Court vacated the Board decision that denied an increased 
evaluation in excess of 70 percent for PTSD for the period 
from October 25, 2000, to April 22, 2003, and remanded the 
matter for readjudication consistent with the Joint Motion 
for Partial Remand.  The Board remanded this matter in August 
2006 for further development.  

Although an increased rating has been granted, the issue 
remains in appellate status, as the maximum schedular rating 
has not been assigned and the veteran has not limited his 
appeal to the current 70 percent scheduler rating.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears to the Board that there is outstanding medical 
evidence regarding the veteran's claim.  On VA examination in 
January 2007, the examiner referenced an August 30, 2005, VA 
review examination for PTSD that is currently not of record.  
Further, a November 2006 compensation and pension exam 
inquiry confirms that a medical examination was requested in 
August 2005 that had been completed.  In order to fulfill the 
VA's duty to assist the veteran, appropriate action must be 
taken to obtain any such VA examination before the Board may 
proceed with appellate review.  
  
The August 2006 Board remand also directed that the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU) be considered.  It appeared to the 
Board that language in the Joint Motions directing 
consideration of the veteran's employment in view of the 
provisions of 38 C.F.R. § 4.16(a)(2006) mandated VA to 
consider the question of entitlement to TDIU.  The Board 
further noted that the RO had apparently sent the veteran the 
appropriate form to pursue this claim with no showing of any 
subsequent action with regard to such claim.     

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  There does not appear to be 
any documentation in the claims file evidencing any RO 
determination on the question of entitlement to a total 
rating based on individual unemployability.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain the report of the referenced 
PTSD examination conducted at the VA 
medical center in Dallas, Texas on August 
30, 2005, by Milton S. Rhea, Ph.D.  The 
report should be associated with the 
claims file. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if entitlement to a 100 percent 
scheduler rating is warranted.  The RO 
should also formally determine whether 
entitlement to a total rating based on 
individual unemployability is warranted.  
As appropriate, the RO should consider 
whether the veteran's employment is 
marginal as defined in 38 C.F.R. 
§ 4.16(a).  Both determinations should be 
clearly documented in a formal rating 
decision.

3.  Unless the full benefit sought as to 
the scheduler rating issue on appeal is 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case on the 
scheduler rating issue and be afforded an 
opportunity to respond thereto.  .

3.  If the RO denies entitlement to a 
total rating based on individual 
unemployability, the veteran should be 
advised of the denial and furnished 
notice of appellate rights and 
procedures, including the necessity of 
filing a timely notice of disagreement if 
he wishes to initiate an appeal from that 
determination.  

After completion of the above actions, the case should be 
returned to the Board for appellate review of all issues 
which may properly be in appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



